Citation Nr: 0605226	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.D.




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the claim 
of entitlement to service connection for paranoid 
schizophrenia and denied the claim for PTSD.

In July 2004, the veteran appeared before the undersigned 
Veterans Law Judge at a hearing held at the RO in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for paranoid schizophrenia was initially denied in December 
1972 on the basis that the condition pre-existed active 
service and was not aggravated by active service.  

2.  The RO declined to reopen the veteran's claim of 
entitlement to service connection for paranoid schizophrenia 
in May 1994.  That decision was not appealed, and is now 
final.

3.  Competent medical evidence received subsequent to the May 
1994 denial indicates that the veteran's pre-existing 
schizophrenia became worse during military service

4.  The evidence received since the last denial of the 
veteran's claim is so significant that it must be considered 
in order to fairly decide the merits of the claim.

5.  The presumption of soundness upon enlistment is not 
rebutted by clear and convincing evidence that the veteran 
had a preexisting disability that was not aggravated by 
active service.

6.  The claimed stressors for the veteran's diagnosed PTSD 
include pre-service sexual trauma and active-service verbal, 
mental, and physical abuse, none of which have been 
corroborated.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for paranoid 
schizophrenia is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (prior to August 
29, 2001).

2.  Paranoid schizophrenia was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107, (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence to reopen the claim for service 
connection for paranoid schizophrenia

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

In December 1972, the RO denied the veteran's claim for 
service connection for schizophrenia, based on the medical 
evidence of record that the condition existed prior to 
service, and the opinion of the physical examination board 
that the veteran's psychiatric condition "manifests itself 
by no interference with social adaptability and in mild 
interference with his civilian industrial adaptability, which 
was essentially the case prior to enlistment."

In a May 1994 rating decision, the RO denied the veteran's 
petition to reopen the claim for service connection for 
schizophrenia.  That decision was not appealed and is final.  
It is the last final decision of record.  38 C.F.R. § 3.104.

In a December 2000 rating decision, the St. Petersburg, 
Florida RO declined to reopen the claim for service 
connection for schizophrenia and denied service connection 
for PTSD.  In an August 2003 supplemental statement of the 
case (SSOC) the St. Petersburg, Florida RO concluded that the 
evidence received from the veteran's treating VA psychologist 
was new and material and reopened the claim for service 
connection for schizophrenia.  Then, in an August 2005 SSOC, 
the Cleveland, Ohio RO concluded that evidence received since 
the "rating decision of 1982" [sic] was not new and 
material, and declined to reopen the claim.

Regardless of the RO's findings with respect to whether or 
not the evidence is new and material and the claim should be 
reopened, the Board is required to make its own independent 
determination as to whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).

The medical evidence of record received subsequent to that 
October 1976 final Board decision reflects that the veteran 
has lived in the streets and in halfway houses and has not 
held any meaningful employment since he left active service, 
more than 30 years ago.  As of April 2003 the veteran was 
living in a structured-setting facility for the chronically 
mentally ill.  
Social Security (SSA) records reflect that the veteran has 
been totally disabled by reason of schizophrenia since he 
left active service, and that he has held only a few jobs, of 
no more than two weeks duration, in the last 30 plus years.

A January 2002  "To Whom it may Concern" letter from his VA 
treating psychologist noted the veteran's continuous 
treatment for schizophrenia by VA, including psychotropic 
medications such as Prolixin injections and Sertraline, among 
others, over many years, and the veteran's "chronic, full, 
and permanent psychiatric disability."  The treating 
psychologist concluded that "the onset of [the veteran's] 
psychiatric difficulties began in the year prior to military 
service [but] were very much aggravated by stresses he 
experienced during military service."  

As the medical evidence of record received subsequent to the 
May 1994 final decision shows that the veteran's 
schizophrenia has manifested itself by significant 
interference with social adaptability and civilian industrial 
adaptability since the time he left his military service, 
which was not the case prior to his enlistment, the evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(prior to August 29, 2001).  Accordingly, the Board finds 
that the evidence is new and material and the claim is 
reopened.

Service connection for paranoid schizophrenia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order 
to establish service connection for the claimed disorder, in 
general, there must be medical evidence of a current 
disability; evidence of an in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Every veteran shall be presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence that the increase in disability is 
due to the natural progress of the disability or disease. 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) 
(2005). 

The evidence clearly and unmistakably demonstrates that the 
veteran had a preexisting psychiatric condition at the time 
of his entry into service and that is not at issue.  The 
crucial question is whether VA has met its considerable 
burden of producing evidence showing clearly and unmistakably 
that the preexisting psychiatric condition was not aggravated 
by service.

On the one hand, the September 1972 medical physical 
evaluation board, which provided the basis for the initial 
denial of the veteran's claim for service connection, 
specifically found that the veteran's psychiatric disability 
had not worsened as a result of his active service and that 
it manifested itself by no interference with social 
adaptability and only mild interference with his civilian 
industrial adaptability, which was essentially the case prior 
to his enlistment.

All of the relevant evidence of record received since the May 
1994 RO decision, however, is to the contrary.  In the 30 
plus years since leaving active service, the veteran has had 
no employment lasting more than a week or two, and has been 
estranged from his family and friends, which was not the case 
prior to his enlistment.  

A January 1994 VA examination, while noting the veteran's 
post-service drug problems, inability to work, and 
problematic housing situation, provides no relevant evidence 
with respect to the question of whether the veteran's 
preexisting psychiatric disorder was aggravated by active 
service.

The evidence now of record does not clearly and unmistakable 
show that the veteran's preexisting psychiatric condition was 
not aggravated by service and, accordingly, the presumption 
of soundness is not rebutted.  As the presumption is not 
rebutted, the veteran is considered to have been in sound 
condition at the time of entry, paranoid schizophrenia is 
considered to have been incurred during service, and service 
connection is warranted.

Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).   
Section 4.125(a) of 38 C.F.R. incorporates the Diagnostic and 
Statistical Manual of Mental Disorders-IV as the governing 
criteria for diagnosing PTSD.

A claimed non-combat stressor must be verified, and the 
veteran's uncorroborated testimony is not sufficient to 
verify a non-combat stressor. Cohen v. Brown, 10 Vet. App. 
128 at 146-147 (1997). 

Notwithstanding the RO's finding that the veteran does not 
have a diagnosis of PTSD, the veteran's treating psychologist 
has repeatedly diagnosed PTSD, as well as paranoid 
schizophrenia.

The diagnoses, however, are confusing in that they attribute 
PTSD to childhood abuse and/or military sexual abuse when, in 
fact, the only evidence of sexual abuse is the veteran's 
report of pre-service (childhood) sexual abuse.  Based upon 
the substance of the many clinic notes, the two letters from 
the veteran's VA treating psychologist, and the testimony of 
the veteran at his travel board hearing, it appears that the 
military abuse claimed as stressors consisted of verbal, 
psychological, and physical abuse while the veteran underwent 
basic training.

There is, however, no evidence of record to corroborate any 
of the claimed stressors.  Absent credible supporting 
evidence to corroborate the veteran's claimed in-service 
stressors of verbal, psychological, and physical abuse, the 
claim of entitlement to service connection for PTSD must be 
denied.

Duty to assist and notify the veteran

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159 (2005); See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In an April 2005 letter, the Cleveland, Ohio RO provided the 
requisite notification regarding the veteran's claim for 
service connection for paranoid schizophrenia and PTSD.  
While the letter did not provide the requisite notification 
regarding the veteran's claim to reopen the claim of service 
connection for paranoid schizophrenia, the Board has reopened 
the claim and granted service connection, and no prejudice 
results from the RO's failure to properly notify the veteran 
with respect to that claim.

The veteran did not receive a notice prior to the initial 
rating decision denying his claims.  Nonetheless, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  Notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice with respect to 
the claim for service connection for PTSD fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

The veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices. Moreover, neither the 
veteran nor his representative has alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The VA also has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  In this case, the 
veteran's service medical records, VA treatment records, and 
SSA records are on file, and the RO has obtained all 
available private medical records identified by the veteran.  
Moreover, the veteran was afforded a VA medical examination 
in January 1994 in connection with his claim for service 
connection for paranoid schizophrenia. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  


ORDER

New and material evidence has been received on the claim of 
entitlement to service connection for paranoid schizophrenia, 
and the claim is reopened.

Entitlement to service connection for paranoid schizophrenia 
is granted.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


